,496




               OFFICE   OF THE ATIORNEY    GENERAL   OF TEXAS
.I                                AUSTIN




     Honorable Sidney Latham
     Secretary of State
     Austin,   Texas




                                                     e oharter which
                                                      olauae froaithe
                                                     IIundertakes to.




                                            tions is shown in many para-


                                           t la formed is to
                                           or laprove-ant and to
                                            said purpose and to




                         to carry out the purpose or thfs
          corporation aa above set forth, it is the intention
          of the incorporators herein to proaeed ae follows:
     axendob, and aa auah to acquire, repair, aaintaln
     and operate a hourfng projeat in or within two
     files of the llmlt8 of Dalla8, DalIa County, Texa8.


        e(g) When the indebtedness ot thl8 aorporatlon
     on the note to be exeouted and delivered by it to
     the Badera Housing Admini8tration, a8 part of the
     purchase priae for the ropertier h8reinabOve re-
     i8XT8d t0 ha8 been palg and the prererred stoak
     provided $or In thi8 ah&ter ha8 be8n xetlred, th8n
     the PUCDO~O olauee Of thl8 corporation Shall auto-
     matioally be llsited to th8 lMSUag8 now 88t ro
     b th8 tiret parauraph Of thf8 88otiOElof thi8 ohar-




            Paragraph ~I~~s8ctiOlX 0, (1). Mad8                 in part:

        v * * * the aor oration without prior or other
     approval or author P 8atiOn   may rrnt or lea80 (a)
     dwelling acoomdatlon8       to tenant8 8ololy ror
     ~‘~:~Os~~~?~~‘8~~~~~~~8’~~~~
     aooomop~1~fl8       ror a      peribd   not   to   8x098
     par8     5



         The lnoorporatars!have quoted lubdirlrlon 48, Artiale
1308, V.A.C.B., and we a8aum8 arguendo that th8y ham undertaken
to conrlne th8lr pOWer8 thereto.
          In numerous paragraph8 in the oharter8 aomlng thereafter
thry hare attempted to interpret the80 power8 under Subdlvlslon 47
   d to have the Searetar or State Pa88 UPOn and aPPrOve the s(Mb.
(D"
 hen the purpose clause fIIa charter 18 in the language  of a sub-
dirisfon of Axtlale 1SOS and the charter go88 further and lnter-
PrOt8 that subdivision of the 8tatute in many Waj8, the &oretary
or stste has the right to haV8 8uoh intfmpr8tatlO19r8#EoV8da8 BUT-
PlUS88.   Whether a partlt)~ular
                               traneaation or manner Of doing busi-
u.88 18 within the purpose OlaUS8 18 a question for the UOUrt8 and
not ror the Searetarg or State to determine.
        Johnston f. Tcwn8end, 103 Tet. lBt, 184 6. $1.411,
wa8 an RDo1iOatlOu to the SUPr8m Court r0r 6 wet 0r mnnda-
pu# roquiiiis the S8aretary 6i State to fli8 the ohhrter ot
~corporatlon offered by the relirtorr. In reruelng the ,imnda-
am, Juetice William8  8aidr

         = * * * A Charter UU8t 8p8ciiJ the p~pOe8ibT
    which the corporation 18 to b8 created.   Thi8 8hould
    b8 don8 with 8UfilCient alearne88 t0 enable the S8Or8-
    t8Xy Or stRt8 t0 844 that th4IpUrp084 8pMiried 18
    one provided ror br the statute   and to define with
    80lR4certainty the 8OOp8 Of t&8 bU8in488   Or under-
    takl     t6 be pUT898d. The ohartor tender.6 in this
    Oa88Y 8 80 g4n8rRl and ind8finitO in it8 lem&uage
    that, while it mieht Rp 1 to 0118bU8in488 8uoh 68
    W8 hare nentioned OOn8'pt 8 ing Or both manutaoturiag
    end mlnin     with th8 purohare end 8a18 Of good8, 8tO.,
    U88d ior   Pt, it might 4180 be taken to authorlz8 th8
    tran8ROtiOn Of tW0 bU8ine8888, On8 Of llWlUfaatUriU&
    and another ior nlnln
      uxoha88 and 8al8 lnof
    e0 b4 the pUr 084 Of the r41atOr8 t0 US8 the c
    ror the carryPng on or what we regard a8 tw0 distinct
    bu8lneese8. We mey look to thl8 a8 illUStratiV8 Of




    W8n    a8
            tho8e 8p4Cie11~ inter88t8d in cOrporRtiOn8,
    are   to   xoteated,a
                b4          b&St th4 688UmptiOll Of pOW4r8
    not grant8ii. * * * Alr 48 th8 oharter 0rr4r.d oan b8
    lnterar8ted a8 f84anfnRand 18 intend8d to m8aQ that




         Some state8 require corporation ahartere to set out th8
power8 Or th8 CorDoration, but ia Texas, &tic14 1904, V.A.O.  S.,
requires th& the purpose be etatad in the abarter. When thi8 18
Honorable Sidney Lathnm, page 4




do- the aorporatlon ha8 all powera neoesaary to aarry out th8
porpose and the 8xtent thereor is a queetion of law ror the
Q&xte.
          YOU are reepeatfully advised that yaa have the power
w dieapprove tie proposed ohorter@. liavlngglvsn this anatarar
to your prinoipal question, we deem it unnecessary to anmr
ycaarother quuestion8.

                                      Tours    rexy truly
                                  ATrOmm      tlxJ:mizRAz
                                                      OF T%xAs

                                  4gmL-4 LJ2.m
                                  BY   David k. Heath
                                            Assistant